Citation Nr: 0944256	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine secondary to service-
connected intra-articular fracture, right distal femur with 
malunion and degenerative joint disease, right knee.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had inactive duty for training from May 29, 1987 
to May 31, 1987 and active duty for training from January 
1980 to July 1980.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The issue of entitlement to a total rating based on 
individual unemployability (TDIU) due to service connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence demonstrates that the Veteran's 
degenerative disc disease of the lumbosacral spine is 
proximately due to his service-connected intra-articular 
fracture, right distal femur with malunion and degenerative 
joint disease, right knee.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine is 
proximately due service-connected disability.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for degenerative disc disease of the lumbosacral spine 
secondary to service-connected intra-articular fracture, 
right distal femur with malunion and degenerative joint 
disease, right knee is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Analysis

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to his service-connected disability is 
required.

The Veteran claims that his degenerative disc disease should 
receive secondary service connection to his intra-articular 
fracture, right distal femur with malunion and degenerative 
joint disease, right knee.  

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the Veteran's claim in this instance because the Veteran's 
original claim of entitlement to secondary service connection 
for a low back disorder was received in November 2004.  

Initially, the Board acknowledges that the Veteran provided a 
November 2006 letter from a private chiropractor regarding 
his back which states that the Veteran's x-ray reports reveal 
moderate osteophytic activity on the bodies of the lumbar 
vertebra.  The private examiner opines that given the 
Veteran's age, these formations are more likely from a 
traumatic onset rather than a degenerative condition.

The Veteran was afforded a compensation and pension (C&P) 
examination in May 2005 in conjunction with his claim.  Upon 
examination, the Veteran was diagnosed with degenerative disc 
disease of the lumbosacral spine.  The examiner was asked to 
provide an opinion with regard to whether the Veteran's back 
condition was related to or worsened by the Veteran's service 
connected intra-articular fracture, right distal femur with 
malunion and degenerative joint disease, right knee.  The 
Board finds that it can be reasonably inferred from the 
examiner's opinion that gait disturbance is the proximate 
cause of the Veteran's degenerative disc disease.  The Board 
finds that it can be concluded from the examiner's opinion 
that there is equal likelihood that either the Veteran's 
nonservice-connected right foot disability is the proximate 
cause of the Veteran's gait disturbance or his service-
connected intra-articular fracture, right distal femur with 
malunion and degenerative joint disease, right knee is the 
proximate cause of the gait disturbance.  So resolving any 
doubt in favor of the Veteran, the Board finds that it is as 
least as likely as not that the Veteran's service-connected 
intra-articular fracture, right distal femur with malunion 
and degenerative joint disease, right knee, is the proximate 
cause of the Veteran's altered gait and as noted above, the 
Veteran's altered gait is the proximate cause of the 
Veteran's degenerative disc disease of the lumbosacral spine.  
As such, the Board finds that the Veteran's claim for service 
connection for degenerative disc disease secondary to intra-
articular fracture, right distal femur with malunion and 
degenerative joint disease, right knee, should be granted.  

For the forgoing reason, the Board finds that the evidence 
for and against the Veteran's claim is in equipoise.  
Resolving doubt in the Veteran's favor, regarding the 
etiology of the Veteran's currently diagnosed degenerative 
disc disease of the lumbosacral spine, the Board finds that 
there is sufficient evidence to grant service connection for 
the Veteran's degenerative disc disease secondary to service 
connected intra-articular fracture, right distal femur with 
malunion and degenerative joint disease, right knee.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for degenerative disc 
disease secondary to service connected intra-articular 
fracture, right distal femur with malunion and degenerative 
joint disease, right knee is granted.


REMAND

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is 'whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

The Veteran contends that he is entitled to a TDIU rating 
based on his service-connected disabilities.  The law 
provides that a total disability rating may be assigned where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).

In the present case, the Veteran is service-connected for 
intra-articular fracture, right distal femur with malunion 
and degenerative joint disease, right knee evaluated as 50 
percent disabling; splenectomy evaluated as 30 percent 
disabling; status post multiple abdominal and chest injuries 
with colon resection and duodenal ulcer evaluated as 10 
percent disabiling; and left hemispheric dysfunction with 
post concussion headaches evaluated as 10 percent disabling.  
Thus, the Veteran currently has a combined rating of 70 
percent and therefore currently meets the schedular rating 
percentage requirement.  In addition, as noted above, the 
Board also finds the Veteran entitled to service connection 
for degenerative disc disease secondary to service-connected 
intra-articular fracture, right distal femur with malunion 
and degenerative joint disease, right knee, which has not 
previously been considered in the evaluation for TDIU.  As 
such the Board finds that the Veteran should be afforded a 
new C&P examination to determine the severity of his current 
disabilities, to include the Veteran's degenerative disc 
disease, and the effects of those diabilities on the 
Veteran's employability.  Finally, as the Veteran has other 
disabilities that are not service connected, it is also 
necessary to determine 'whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination 
to determine how his current service-
connected disabilities, to include his 
degenerative disc disease of the 
lumbosacral spine affect his 
employability.  The claims file, to 
include a copy of this remand must be 
made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology, should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  
The examiner should specifically note 
the effect of the severity of the 
Veteran's service-connected 
disabilities, to include his 
degenerative disc disease of the 
lumbosacral spine, on his ability to 
obtain and maintain employment.  The 
examiner should expressly describe what 
types of employment activities are 
limited because of his service-
connected disabilities.  The examiner 
should also describe what type(s) of 
employment, if any, is feasible given 
the functional impairment of the 
Veteran's disabilities.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


